Citation Nr: 1227321	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  09-22 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to special monthly compensation at an enhanced/higher rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to February 1971. 

This appeal to the Board of Veterans' Appeals (Board) is from a November 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a rating decision of November 2008, the Veteran was awarded special monthly compensation based on his loss of use of the right foot.  The record reflects he is also in receipt of special monthly compensation under 38 U.S.C.A. § 1114 (s) and 38 C.F.R. § 3.350(i) based on his service connected posttraumatic stress disorder rated at 100 percent disabling, and bladder dysfunction independently rated as 60 percent disabling.  In addition, he is receiving special monthly compensation for the loss of use of a creative organ.  He argues he is entitled to a higher or enhanced special monthly compensation rate.  After a careful review of the claim file, the Board finds that additional development is needed prior to deciding the claim.

In order to receive an intermediate or higher rate of special monthly compensation under 38 C.F.R. § 3.350(f), the Veteran must first be in receipt of the rate under 38 U.S.C.A. § 1114(l), (m) or (n), or, as applicable in the Veteran's case, show that he is entitled to aid and attendance, or is housebound.  A review of the file shows that the Veteran is not housebound and the Veteran has not alleged he is housebound.

In regard to any alleged need for aid and attendance, an examination to determine if the Veteran is in need of aid and attendance has not been conducted.  The most recent general VA examination of record was conducted in September 2008.  That examination is not only four years old, but the September 2008 examiner specifically limited the study to the diagnoses noted in the examination request which did not include all service connected disabilities.  Therefore, to ensure due process, the Board finds that an examination to determine if the Veteran is in need of aid and attendance is needed prior to deciding the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and his representative and attempt to obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that have treated him for any of his service connected disorders since June 2009.  After the Veteran has signed any required releases, those records not already associated with either the claims file or Virtual VA should be obtained and associated.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for the appropriate VA examination to determine if the Veteran has a permanent need for regular aid and attendance due to his service connected disabilities.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the range of dates of the records reviewed on Virtual VA.  All appropriate testing should be conducted, and all pertinent disabilities should be diagnosed.  The examiner should determine the nature, extent, severity, and manifestations of all of the Veteran's service connected disabilities.  The examiner should render an opinion as to whether the Veteran's service connected disabilities alone render him so helpless as to require the regular aid and attendance of another person. 

The examiner is requested to consider each existing service connected disorder and its impact on the Veteran's ability to perform acts of daily living; including keeping himself clean and presentable; feeding, dressing and undressing himself; attending to wants of nature; and incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  A rationale for any opinion reached must be provided.  If the VA examiner concludes that an opinion cannot be offered without engaging in speculation then the examiner should indicate this and discuss why an opinion cannot be rendered. 

3.  The Veteran is to be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO/AMC should review all examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Thereafter, the issue on appeal should be readjudicated. If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


